DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,396, 436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the passive radiation patch and the active radiation patch are respectively disposed on different step surfaces” as recited in paragraphs 21 and 60 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the antenna element is placed on an edge of the metal carrier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the antenna element is placed on an edge of the metal carrier” it is unclear if, an edge of the antenna element is placed on the edge of the metal carrier, or if only a tip of the antenna element in placed on the edge of the metal carrier. The examiner did not find enough explanation in the specification for said limitation and the drawings do not show the claimed feature. Further explanation is requested. 
Claim 22 recites “wherein the mounting plane is circular” the claim contradicts the limitation introduces in the base claim (claim 1). It is unclear how “the mounting plane is 

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 depends on a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, and 18-23  are rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. “Design of an Internal Quad-Band Antenna for Mobile Phones", IEEE MICROW. WIRELESS COMPON. LETT., vol. 14, no. 4, pp. 148-150, 1 April 2004, ISSN: 1531-1309, (as disclosed in Applicants’ IDS in parent Application), in view of Natarajan et al. “Effects of ground plane shape on performance of probe-fed, circularly polarized, pentagonal patch antenna”, IEEE Antennas and Propagation Society International Symposium, Volume: 2, Page(s): 720-723, January 2003.

Regarding claim 1, Ciais in figure 1 discloses,  a device for radio access (see abstract), the device comprising: a metal carrier (ground plane deposed on PCB) comprising a mounting plane (See Fig. 1), which comprises a mounting area (see area covered by the antenna patch on the PCB ground); an antenna element (patch antenna, Fig. 1) disposed in the mounting area and comprising: a radiation structure (patch antenna) connected to a feed structure (feeding strip), wherein the feed structure is fastened to the mounting plane (PCB), and a point at which the feed structure (feeding strip) is connected to the mounting plane is a feedpoint (See Feeding strip attached to coaxial probe); wherein the mounting area is an area in which the mounting plane intersects a circle centered at the feedpoint of the antenna element in the mounting area and having a radius that does not exceed a specified radius (Fig. 1(a), a circle centered at the feed point with a specified radius that surrounds the antenna structure can be defined, intersecting the ground plane); and wherein when a boundary line of the mounting area comprises a boundary line of the mounting plane, a distance from the feedpoint of the antenna element in the mounting area to the boundary line of the mounting area is less than or equal to a specified distance (Fig. 1 a, the distance from the feed point to the lower edge of the ground plane is less than a specified value), or when a boundary line of the mounting area comprises a vertex of the mounting plane, a distance from the feedpoint of the antenna element in the 
Ciais does not disclose: “wherein the mounting plane is polygonal excluding rectangular, or circular”
However, in the same field of endeavor, Natarajan in figures 1-5 teaches a device having an antenna comprising a mounting plane, which comprises a mounting area; wherein the mounting plane is polygonal excluding rectangular, or circular (see Figure 1 and Table).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the polygonal mounting plane as taught by Natarajan in the device according to Ciais to form the claimed invention, because pentagonal ground planes yield VSWR and axial ration results. (See Natarajan page 2) 

Regarding claims 2 and 3, Ciais in figure 1 discloses a device wherein the specified distance is 0.12 [Symbol font/0x6C]l (Fig. 1 b, the wavelength at the lower operating frequency of 935 MHz is 117.3 mm, the distance of the feed point from the lower edge of the ground plane is 5.5 mm which is less than 0.12 [Symbol font/0x6C]l = 38.5 mm), the specified radius is 0.25 [Symbol font/0x6C]l (Fig. 1 b, a radius of a circle encompassing the complete antenna structure is less than 0.25 [Symbol font/0x6C]l = 80.2 mm), and [Symbol font/0x6C]l is a wavelength corresponding to a minimum operating frequency of the antenna element (935 MHz = 117.3 mm); and 
wherein a height of the antenna element is not greater than 0.25 [Symbol font/0x6C]l. (Fig. 1 b and page 148, section II, right column, lines 9, 10, height is 8.5 mm < 0.25 [Symbol font/0x6C]l = 80.2 mm)

Regarding claim 5, Ciais in figure 1 discloses a device wherein the metal carrier is a ground of the antenna element, a metal housing of a wireless device, or a circuit board or heat sink of a wireless device. (See Ground plane in Fig. 1 and Section II)

Regarding claims 6 and 7, Ciais in figure 1 discloses a device wherein the feed structure (feed strip) comprises a feed probe (coaxial feed probe); and 
wherein the feed probe comprises: a column structure (strip); or a conductor sheet whose width gradually increases in a direction from the feedpoint to the radiation structure.

Regarding claim 8, Ciais in figure 1 and sections I and IV, discloses a device wherein the device is a remote radio unit (RRU), base station, radio unit, or antenna.

Regarding claims 18-20, as best understood, Ciais in figure 1 discloses a device for radio access (see abstract), the device comprising: a metal carrier (ground plane deposed on PCB) comprising a mounting plane (See Fig. 1), which comprises a mounting area (see area covered by the antenna patch on the PCB ground); an antenna element (patch antenna, Fig. 1) disposed in the mounting area and comprising: a radiation structure (patch antenna) connected to a feed structure (feeding strip), wherein the feed structure is fastened to the mounting plane (PCB), and a point at which the feed structure (feeding strip) is connected to the mounting plane is a feedpoint (See Feeding strip attached to coaxial probe); wherein the mounting area is an area in which the mounting plane intersects a circle centered at the feedpoint of the antenna 
when a boundary line of the mounting area comprises a vertex of the mounting plane, a distance from the feedpoint of the antenna element in the mounting area to the vertex is less than or equal to a specified distance (Fig. 1 a, the distance from the feed point to the lower right corner of the ground plane is less than a specified value); and wherein the radiation structure comprises an active radiation patch (see main patch).

Regarding claim 21, Ciais in figure 1 discloses, wherein the mounting plane is polygonal and when the mounting plane is polygonal, the distance from the feedpoint of the antenna element in the mounting area to the vertex of the polygonal mounting plane is less than or equal to a specified distance, a shortest distance from the feedpoint of the antenna element in the mounting area to the boundary line of the mounting plane is less than or equal to the specified distance. 
Ciais does not disclose “when a vertex of the polygon has a structure of a chamfer, a distance from the feedpoint of the antenna element in the mounting area to the chamfer is less than or equal to the specified distance, or when a vertex of the polygon has an oblique 
However, Natarajan in figure 1 teaches a device when a vertex of the polygon has a structure of a chamfer (see Table 1 and Fig. 1 circular ground plane), a distance from the feedpoint (see coaxial feed probe) of the antenna element (pentagonal patch) in the mounting area to the chamfer (circular edge) is less than or equal to the specified distance. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the polygonal mounting plane as taught by Natarajan in the device according to Ciais to form the claimed invention, because pentagonal ground planes yield VSWR and axial ration results. (See Natarajan page 2)

Regarding claim 22, as best understood, Ciais in view of Natarajan (Figure 1 and Table 1) teaches wherein the mounting plane is circular (see circular ground plane) and when the mounting plane is circular, a distance from the feedpoint (coaxial probe) of the antenna element (polygonal patch antenna) in the mounting area to an arc of a boundary line of the circular mounting plane is less than or equal to a specified distance. (See Fig. 1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the polygonal mounting plane as taught by Natarajan in the device according to Ciais to form the claimed invention, because pentagonal ground planes yield VSWR and axial ration 

Regarding claim 23, Ciais in figure 1 discloses a device wherein the specified distance is 0.12 [Symbol font/0x6C]l (Fig. 1 b, the wavelength at the lower operating frequency of 935 MHz is 117.3 mm, the distance of the feed point from the lower edge of the ground plane is 5.5 mm which is less than 0.12 [Symbol font/0x6C]l = 38.5 mm), the specified radius is 0.25 [Symbol font/0x6C]l (Fig. 1 b, a radius of a circle encompassing the complete antenna structure is less than 0.25 [Symbol font/0x6C]l = 80.2 mm), and [Symbol font/0x6C]l is a wavelength corresponding to a minimum operating frequency of the antenna element (935 MHz = 117.3 mm), and wherein a height of the antenna element is not greater than 0.25 [Symbol font/0x6C]l. (Fig. 1 b and page 148, section II, right column, lines 9, 10, height is 8.5 mm < 0.25 [Symbol font/0x6C]l = 80.2 mm)

Claims 12-13, 15, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. “Design of an Internal Quad-Band Antenna for Mobile Phones", IEEE MICROW. WIRELESS COMPON. LETT., vol. 14, no. 4, pp. 148-150, 1 April 2004, ISSN: 1531-1309, (as disclosed in Applicants’ IDS in parent Application), in view of Josypenko US Patent No. 6,118,406.

Regarding claim 12, Ciais in figure 1 discloses a device for radio access (see abstract), the device comprising: a metal carrier (ground plane deposed on PCB), which comprises a mounting area (see area covered by the antenna patch on the PCB ground); an antenna element (patch antenna, Fig. 1) disposed in the mounting area and comprising: a radiation structure (patch 
Ciais does not explicitly disclose “and when the dielectric plate or plastic support is a stepped plate, the passive radiation patch and the active radiation patch are respectively disposed on different step surfaces”.
However, Josypenko in figure 5 teaches a device wherein the at least one radiation patch (phased antenna configuration 10) comprises a passive radiation patch (antenna element 16) and an active radiation patch (antenna element 18), wherein the active radiation patch (18) is connected to the feed probe (connection 40), and the passive radiation patch (16) is connected to a ground cable (connection 34) (see 5:7-20) and wherein the radiation structure (10) further comprises a dielectric plate or plastic support (dielectric layers 20, 22, 24), wherein the passive radiation patch (16) and the active radiation patch (18) are disposed on the dielectric plate or plastic support (20/22/24), or the dielectric plate or plastic support (20/22/24), the active radiation patch (18), and the passive radiation patch (16) are an integrated printed circuit substrate structure (20/22/24), and wherein the dielectric plate or plastic support is a flat plate or a stepped plate, and when the dielectric plate or plastic support is a stepped plate, the passive radiation patch (16) and the active radiation patch (18) are respectively disposed on different step surfaces.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the dielectric plate or plastic support stepped plate as taught by Josypenko in the Ciais 

Regarding claim 13, Ciais in figure 1 discloses a device wherein the at least one radiation patch (main patch) comprises one active radiation patch (main patch).

Regarding claims 15 and 17, Ciais in figure 1 discloses a device wherein the active radiation patch (main patch) and the passive radiation patch (parasitic patch) are connected by using at least one capacitance or inductance signal (see capacitive loads recited in abstract and sections I-lll); and wherein the dielectric plate or plastic support (PCB) is a flat plate. 
Ciais does not explicitly disclose “and when the dielectric plate or plastic support is a stepped plate, the passive radiation patch and the active radiation patch are respectively disposed on different step surfaces”.
However, Josypenko in figure 5 teaches a device wherein the dielectric plate or plastic support is a flat plate or a stepped plate, and when the dielectric plate or plastic support is a stepped plate, the passive radiation patch (16) and the active radiation patch (18) are respectively disposed on different step surfaces.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the dielectric plate or plastic support stepped plate as taught by Josypenko in the Ciais 

Regarding claim 24m Ciais and Josypenko do not explicitly disclose a device wherein the radiation structure is a fan shape.
However, Ciais in section II discloses a set of design rules applicable for patch antennas radiating in a specific frequency and bandwidth. In addition, Ciais teaches that in order to control the capacitive load, frequency and mode of the antenna, the metal facing surface of the antenna can be achieved by increasing or decreasing the metal surface of the radiating elements. Thus, using the intended frequency of the patch antenna and the equations provided in the prior art, one of ordinary skill in the art would have applied Ciais equations to produce an antenna with a desired shape and produce the results as claimed by the applicant. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ciais and Natarajan, as applied to claim 1 above, and further in view of Iellici et al. (U.S. Pub. No. 2007/0120740, as disclosed in Applicants’ IDS).

Regarding claim 4, Ciais is silent on disclosing: wherein the vertex has a structure of a chamfer, and the distance from the feedpoint to the vertex is a distance from the feedpoint to 
However, in the same field of endeavor, Iellici in figures 1-2 teaches a device wherein the vertex has a structure of a chamfer (see corner of printed circuit board (PCB) 1 having upper surface 3 with a conductive ground plane 2), and the distance from the feedpoint (feed 6) to the vertex is a distance from the feedpoint to a point at which a connection line between an intersection of extension lines of two boundary lines of the chamfer and the feedpoint intersects the chamfer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the vertex having a structure of a chamfer as taught by Iellici in the Ciais/Natarajan device to form the claimed invention in order to find a way of designing an antenna for mounting on a PCB/PWB, the antenna having the wide bandwidth required for modern mobile telephone handsets while still retaining a full ground plane beneath the antenna. (See Iellici Para. 2)

Response to Arguments
Applicant canceled claims 9-1, 14 and 16. In addition, Applicant amended claims 1, 8, 12 and 18. No new matter was introduced. Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845